DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 6 , 11 and 16 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 5, 10, 15 and 20 have been cancelled. 
7.	Pending claims include claims 1 – 4, 6 – 9, 11 – 14, 16 - 19 (renumbered as claims 1 - 16).
Response to Arguments
Applicant' s arguments filed 12/10/2021, with respect to the rejection(s) of claim(s) 1 – 4, 6 – 9, 11 – 14, 16 - 19 have been fully considered.  As a result the previous rejections have been withdrawn. 
Allowable Subject Matter

1.	Claims 1 – 4, 6 – 9, 11 – 14, 16 - 19 (renumbered as claims 1 - 16) are allowed. The Applicant's arguments  along with the amendments to the most recent set of claims submitted on 12/10/2021 are considered persuasive in their entirety. 

 	“…wherein the measurement object information includes a frequency of a synchronization signal block (SSB) and a measurement timing configuration information of the SSB; determining a reference cell to which the measurement timing configuration information of the SSB is applied based on a type of a signaling radio bearer (SRB) for which the configuration information is provided; measuring the SSB on the frequency of the SSB based on the reference cell and the measurement timing configuration information of the SSB; and transmitting a measurement report including a measurement result of the SSB on the frequency of the SSB, wherein the measurement timing configuration information includes at least one of a duration, a period, or an offset, and wherein a measurement duration of the SSB is determined based on a system frame number of the reference cell, a subframe of the reference cell and at least one of the duration, the period, or the offset included in the measurement timing configuration information.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463